Exhibit 10.32

ACE LIMITED

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

FOR 2007

Set forth below are the 2007 annual base salaries of the Chief Executive
Officer, the Chief Financial Officer and each of the four other most highly
compensated executive officers in 2007 who were executive officers as of
December 31, 2007

Evan G. Greenberg, President and Chief Executive Officer

$1,200,000

Philip V. Bancroft, Chief Financial Officer

$670,000

Robert Cusumano, General Counsel and Secretary

$515,000

Brian E. Dowd, Chief Executive Officer Insurance-North American

$700,000

John Keogh, Chief Executive Officer ACE Overseas General

$625,000

Paul Medini, Chief Accounting Officer

$425,000

In addition to the above, these officers receive an annual bonus for 2007 that
is determined in the first quarter of 2008 and perquisites and other personal
benefits that may include housing allowances, personal use of the Company
aircraft, relocation expenses, club memberships, private drivers, financial
planning, car allowance or Company leased vehicle, home security, personal
apartment costs and long service awards, tax gross ups and contributions to
retirement plans. The annual base salaries for 2008 for these officers is
determined in the first quarter of 2008.